DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 27 December 2019, 7 April 2020, 23 February 20021 and 19 November 20121 have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-12 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Opportunistic Security in MLPS Networks” by Farrel et al. (From Applicant’s IDS) (hereinafter Farrel)  
As to claims 1, 8 and 15, Farrel discloses a method for securing network traffic data (Farrel: Abstract; “…,it explains how keys may be agreed to enable encryption, and how key identifiers are exchanged in encrypted MPLS packets”) comprising: 
obtaining a network traffic data unit (Farrel: Fig 2: Page 14-15, left hand portion of Figure 2 shows a data packet), comprising: 
a payload (Farrel: Fig 2, Payload portion); 
forwarding information, comprising: 
a first forwarding portion (Farrel: Fig 2; Page 14-15; Top Label); and 
a second forwarding portion that indicates a network tunnel (Farrel: Fig 2; Page 14-15; Label and Page 30; tunnel packets)); 
encryption type information (Farrel: Page 15 and Page 17; control word embedded in final label contains information about type of encryption); and 
encryption location information (Farrel: Fig 2, Page 14-15; Label S=1 indicates encryption location information); 
analyzing a first segment of the first forwarding portion to obtain a first forwarding location (Farrel: Implied by Figure 2 – if top label is used for hop-by-hop encryption, the location in the label must be analyzed); 
modifying the network traffic data unit, based on the encryption type information and the encryption location information, to obtain a modified network traffic data unit Farrel: Fig 2, Page 14-15; right hand side of Fig 2 shows modified data packet; encrypted with information from final label); and 
transmitting the modified network traffic data unit to the first forwarding location (Farrel: Implied by Figure 2 and MPLS – data packet is modified for hop-by-hop encryption, which implies that after encryption, the packet is forwarded to the next location).
As to Claim 15 only, Farrel further discloses and a decryption device, configured to: receive the modified network traffic data unit; and modify the modified network traffic data unit (Farrel: hop-by-hop forwarding and encryption implies that receiving nodes can decrypt the received packet prior to encrypting and forwarding). 
As to claim 16, Farrel further discloses wherein: modifying the payload, by the encrypting device, comprises: removing the encryption type information; encrypting the payload; and appending decryption information; and modifying the modified network traffic data unit, by the decrypting device, comprises: analyzing the decryption information; and decrypting the payload based on the decryption information (Farrel: Sec 3, Pages 13-15).
As to claims 2, 9 and 17, Farrel further discloses wherein the encryption type information indicates that the payload and the second forwarding portion are to be modified, and wherein modifying the network traffic data unit comprises: securing the payload, and securing the second forwarding portion (Farrel: Sec 3, Pages 13-15).
As to claims 3, 10 and 18, Farrel further discloses wherein prior to obtaining the network traffic data unit, a source device generated the encryption type information to 
As to claims 4, 11 and 19, Farrel further discloses wherein modifying the network traffic data unit further comprises: modifying the encryption location information to indicate a termination of the forwarding information; and modifying the encryption location information to indicate the second forwarding portion is secured (Fare;: Sec 3.1; Pages 16-17). 
 As to claims 5, 12 and 20, Farrel further discloses wherein modifying the network traffic data unit further comprises: removing the encryption type information; and appending decryption information (Farell: Sec 3.2, Pages 16-17).  

Allowable Subject Matter
Claims 6-7 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 2008/0304485 by Sinha et al. discloses hop-to-hop encryption in a multicast environment

Conclusion








Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S MCNALLY whose telephone number is (571)270-1599. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL S. MCNALLY
Primary Examiner
Art Unit 2432



/Michael S McNally/Primary Examiner, Art Unit 2432